DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 2-5, 7-10 are amended in view of applicant’s response filed 11/27/2020.  Claims 1, 6 and 20-21 are canceled.  Therefore, claims 2-5 and 7-19 are currently under examination.
Allowable Subject Matter
Claims 2-5 and 7-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733